People v Moran (2022 NY Slip Op 00470)





People v Moran


2022 NY Slip Op 00470


Decided on January 27, 2022


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered:January 27, 2022

110216
[*1]The People of the State of New York, Respondent,
vMalik Moran, Appellant.

Calendar Date:December 30, 2021

Before:Garry, P.J., Lynch, Clark, Aarons and Reynolds Fitzgerald, JJ.

Thomas J. Butler, Albany, for appellant.
David J. Clegg, District Attorney, Kingston (Joan Gudesblatt Lamb of counsel), for respondent.

Appeal from a judgment of the County Court of Ulster County (Williams, J.), rendered January 16, 2018, which revoked defendant's probation and imposed a sentence of imprisonment.
Defendant pleaded guilty to criminal contempt in the first degree and was sentenced to five years of probation. Defendant subsequently was charged with — and admitted to — violating certain terms and conditions of his probation. County Court thereafter sentenced defendant to the agreed-upon prison term of 1 to 3 years. This appeal ensued.
Appellant counsel seeks to be relieved of his assignment of representing defendant upon the ground that there are no nonfrivolous issues to be raised upon appeal. Based upon our review of the record and counsel's brief, we agree. Therefore, the judgment is affirmed and counsel's request for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979, 980 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Beaty, 22 NY3d 490 [2014]; People v Stokes, 95 NY2d 633 [2001]).
Garry, P.J., Lynch, Clark, Aarons and Reynolds Fitzgerald, JJ., concur.
ORDERED that the judgment is affirmed, and application to be relieved of assignment granted.